NO. 07-03-0087-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 14, 2003



______________________________





ELIAS A. MARTINEZ, APPELLANT



V.



FIDELIS C. ABIGIDE AND WILLIE BROOKS, APPELLEES





_________________________________



FROM THE 242
nd
 DISTRICT COURT OF HALE COUNTY;



NO. B30451-9907; HONORABLE EDWARD SELF, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

On February 11, 2003, a copy of a Notice of Appeal from a Judgment
 in Cause No. 30451-9907 in the 242
nd
 District Court of Hale County, was filed with the clerk of this court
.  The Judgment was signed on November 20, 2000, and the notice of appeal was filed with the trial court clerk on December 1, 2000. 

On February 19, 2003, the trial court clerk’s record was filed with the clerk of this court
, who notified appellant that his brief was due March 21, 2003.  Appellant responded with a letter requesting more time, and we extended the due date for his brief to April 21, 2003.

  	By letter dated July 10, 2003, appellant was advised that neither appellant’s brief nor a motion to extend time for filing the brief had been filed and that unless a response reasonably explaining the failure to file the brief and a showing that appellee had not been significantly injured by such failure 
was received by July 23, 2003, the appeal would be subject to dismissal.  Appellant filed a Request for Extension of Time on July 22, 2003 indicating that he would be unable to file the brief by July 23, 2003 and that he has been unable to employ an attorney to represent him. 
  Appellant’s request does not adequately respond to our July 10 letter.

We must expect litigants who represent themselves to comply with the applicable rules of procedure.  
Mansfield State Bank v. Cohn
, 573 S.W.2d 181, 184-85 (Tex. 1978); 
Greenstreet v. Heiskell
, 940 S.W.2d 831, 834-35 (Tex.App.–Amarillo 1997, no writ).  Appellant has been provided ample opportunity to pursue appeal of the judgment against him.  Accordingly, this appeal is dismissed for want of prosecution.  
Tex. R. App. P
. 38.8(a)(1).  Costs are taxed to appellant.  
Tex. R. App. P
. 43.4.



Per Curiam